Citation Nr: 0935471	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-18 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a mental disorder due 
to sexual assault, to include as due to aggravation.


WITNESSES AT HEARING ON APPEAL

Veteran & T.M.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1982 to 
November 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran attended a hearing 
before the undersigned in November 2008.

The RO found that the Veteran did not timely disagree with 
the September 2006 rating decision, and this was therefore a 
claim to reopen, requiring new and material evidence.  
However, the Board finds that a Posttraumatic Stress Disorder 
Questionnaire submitted by the Veteran in November 2006 
qualifies as a notice of disagreement, as the Veteran stated 
again that her in-service assault had caused her great 
emotional distress.  As such, this is an appeal from the 
September 2006 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The claims file contains service treatment records that show 
the Veteran reported that she was raped in service.  She was 
sent for an evaluation at St. Elizabeth's Hospital in either 
Boston or Norfolk.  Other evidence shows that she was treated 
for somatic complaints and bad nerves.  During service, the 
Veteran reported that she had been taking medication for 
nerves since she was in 7th grade.  In April 2007, a VA 
examiner provided a medical opinion indicating that the 
Veteran has a generalized anxiety disorder that has been 
present since her military experience.  As such, an addendum 
to the April 2007 opinion is needed which addresses the 
question of whether the anxiety or mental disorder was 
incurred in or aggravated by service.

At her November 2008 hearing, the Veteran identified 
additional treatment records from the Johnny Ruth Clarke 
Clinic which are not yet associated with the claims file.  
The Social Security Administration has determined that she is 
disabled, and found that state agency physical and 
psychological assessments were of little value as other 
evidence shoed that she was more limited that they had found.  
These additional medical and treatment records should be 
associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to associate records from 
St. Elizabeth's Hospital, dated in 
August 1982 with the claims folder.  
The Veteran recalls that she was seen 
either in Norfolk or Boston.  At the 
time she was stationed on the USS 
Vulcan.  After receiving the proper 
authorization, ask for the records from 
both locations if necessary.  Document 
all attempts to obtain requested 
records.  

2.  Ensure that all medical records, 
particular psychiatric records from SSA 
are associated with the claims folder.  
Ask the Veteran for any other medical 
evidence she has or believes would be 
pertinent to her case like records of 
psychiatric treatment since November 
1982.  All identified records should be 
obtained and associated with the claims 
folder including the Veteran's 
treatment records from the Johnny Ruth 
Clarke Clinic.  

3.  When the above development is 
completed, the entire claims file must 
be made available to a VA examiner, 
preferably the one who wrote the April 
2007 opinion.  Pertinent documents 
should be reviewed.  The examiner 
should state whether it is as likely as 
not that:  (a) the Veteran's current 
diagnoses is related to service or, pre 
existed service.  If the examiner finds 
that the Veteran's anxiety pre-existed 
service; then he or she should 
indicated whether it is as likely as 
not that the Veteran's anxiety 
increased beyond the natural 
progression of the disease in service.

4.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

